t c summary opinion united_states tax_court precision pine timber inc petitioner v commissioner of internal revenue respondent docket no 11951-00s filed date lorin d porter an officer for petitioner charles b burnett for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for fiscal years ending fye date and respectively the sole issue for decision is whether for fye date petitioner properly deducted losses on its covenants not to compete the decision on the loss deductions determines petitioner's entitlement to a deduction for a net_operating_loss_carryback to fye date some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner's corporate offices were located in heber arizona background petitioner operates as a commercial logging business in northern arizona the viability of the logging industry depends on the availability of harvestable timber to ensure an adequate supply of timber petitioner began to purchase assets and timber sales contracts’ from its competitors in date petitioner leased real_property including a sawmill for logging activities from parker lumber company parker the parker lease agreement included a covenant ' for purposes of this opinion a timber sales contract is a contract between a landowner and a logging company which establishes the right of the company to harvest timber on a specified piece of land and what the company was obligated to do for that timber not to compete for a period of years the parties allocated dollar_figure of the contract_price to the covenant in date petitioner purchased two timber sales contracts and some equipment from reidhead lumber company reidhead the reidhead sales agreement included a covenant_not_to_compete for a period of years the parties allocated dollar_figure of the contract_price to the covenant in date petitioner purchased assets related to a sawmill operation in payson arizona including two timber sales contracts and some equipment from kaibab industries kaibab the kaibab purchase agreement included a covenant_not_to_compete for a period ending date the agreement did not make any specific allocations of the contract_price petitioner however filed a form_8594 asset acquisition statement with its federal_income_tax return for fye date which allocated dollar_figure of the contract_price to the covenant kaibab also filed a form_8594 but allocated dollar_figure of the contract_price to the covenant in the mexican spotted owl was added to the list of endangered species protected under the endangered species act u s c secs in the united_states district_court for the district of arizona issued a prohibitory injunction banning logging operations in northern arizona and new mexico to protect the mexican spotted owl's habitat - prior to the listing of the mexican spotted owl petitioner operated three sawmills in arizona at one point there were approximately private sector mills operating in arizona at the time of trial petitioner claimed that it was the only operating mill in arizona and that they were operating ona shoestring budget petitioner attributes the collapse of the arizona logging industry to the listing of the mexican spotted owl as an endangered species and the issuance of the prohibitory injunction the primary sources of timber in northern arizona are controlled by the u s forest service usfs which is vested with specific regulatory powers since the injunction the usfs has effectively ceased issuing new timber sales contracts since the injunction was first issued in there has been essentially no logging in arizona while the injunction at times has allowed for minimal logging there have been no changes in the usfs regulatory scheme for fye date petitioner deducted dollar_figure as the combined balance of the unamortized value of the three covenants not to compete the deduction allowed a net_operating_loss to be carried back to fye date resulting in additional tax savings in that year respondent disallowed the entire deduction and the net_operating_loss_carryback - - discussion respondent's position is that petitioner is not justified in taking loss deductions relating to the unamortized balance of the noncompetition agreements respondent believes that the injunction issued by the u s district_court of arizona did not interfere with the noncompetition agreements and the correct_tax treatment was to continue to ratably deduct the values of the noncompetition agreements over their respective lives petitioner argues that the downturn in the local logging industry due to the mexican spotted owl's addition to the endangered species list and the ensuing injunction issued by the district_court makes the noncompetition agreements economically useless because of reasonably foreseeable economic changes due to legislative or regulatory action petitioner argues that it is entitled to its loss deductions in fye date and the loss carryback to fye date pursuant to sec_167 and its governing regulations specifically petitioner cite sec_1_167_a_-9 income_tax regs as authority for its deductions respondent argues that sec_1_167_a_-8 income_tax regs controls the outcome of this case respondent argues that because petitioner alleges that the obsolescence in this case was sudden the penultimate sentence of a -9 income_tax regs shifts the analysis to sec_1_167_a_-8 income_tax regs basing his position on abco oil corp v commissioner t c memo - - respondent argues that the requirements of sec_1_167_a_-8 income_tax regs are not met under the facts of this case deductions are a matter of legislative grace they are allowable only if there is clear statutory authority providing therefor 292_us_435 generally sec_167 allows a taxpayer to take depreciation_deductions for property used in its trade_or_business the term property includes intangibles such as covenants not to compete and the rules for the allowance of amortization deductions for intangibles are set forth in sec_1_167_a_-3 income_tax regs 91_tc_463 affd per curiam 919_f2d_1492 11th cir to conclude that an intangible asset is amortizable it must have a determinable value anda limited useful_life 507_us_546 n because a covenant_not_to_compete is an intangible asset with a limited useful_life it may be amortized over the course of its life warsaw photographic sec_197 amortization of goodwill and certain other intangibles generally applies with respect to property acquired after date see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_540 see also 110_tc_62 ndollar_figure affd without published opinion 194_f3d_1324 11th cir - jj - associates inc v commissioner 84_tc_21 o'dell co v commissioner 611t c because each of petitioner's covenants not to compete was entered into prior to the effective date of current sec_197 we must apply the law as in effect for property acquired prior to date sec_1_167_a_-9 income_tax regs provides that the depreciation allowance includes an allowance for normal obsolescence if the taxpayer shows that the estimated_useful_life previously used should be shortened by reason of obsolescence greater than had been assumed in computing the useful_life a change to the new and shorter life will be permitted extraordinary_obsolescence however refers to the sudden loss or termination of the usefulness of depreciable_property caused by some unexpected and unforeseen external force extraordinary_obsolescence results in either the shortening of previously determined useful_life if the obsolescence occurs over a period greater than taxable_year or ina loss if the useful_life is completely and suddenly terminated within taxable_year 52_tc_682 affd 429_f2d_1 10th cir sec_1_167_a_-8 -9 income_tax regs sec_1_167_a_-9 income_tax regs applies in situations where a taxpayer seeks to shorten the useful_life of an --- - amortizable asset due to any of a variety of factors including legislative or regulatory action the regulation is controlling only when assets become obsolete over a period of time greater than year id assuming that petitioner's noncompetition agreements became obsolete as a result of a sudden event the prohibitory injunction the court must look elsewhere for guidance when an amortizable asset becomes obsolete within taxable_year a taxpayer may be entitled to a loss deduction 323_f2d_166 9th cir affg in part and revg in part 37_tc_559 52_f2d_1071 9th cir coors porcelain co v commissioner supra pincite the appropriate statutory provision for the allowance of a loss deduction for extraordinary_obsolescence of a depreciable asset occurring within year is sec_165 see sec_1_165-1 income_tax regs generally sec_1_167_a_-8 income_tax regs provides the rules governing the recognition amount and basis for gain_or_loss resulting from the sudden termination of the usefulness of depreciable assets coors porcelain co v commissioner supra pincite sec_1_165-2 and sec_1_167_a_-8 -9 income_tax regs sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be allowable as a deduction under sec_165 --- - a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year 950_f2d_209 5th cir affg per curiam 935_f2d_703 revg and remanding 93_tc_553 sec_1_165-1 d income_tax regs substance and not mere form shall govern in determining a deductible loss see 499_us_554 326_us_287 sec_165 allows as a deduction any loss sustained during a single taxable_year from any security which has become worthless during that year for other assets sec_1 a - income_tax regs typically reguires that the asset be retired taxpayers however are entitled to a loss deduction for assets which are not securities that have not been retired but have become worthless during the tax_year in question 950_f2d_209 5th cir taxpayers are entitled to loss deductions for depreciable intangible assets such as licenses and noncompetition agreements see estate of wood v commissioner 823_f2d_1553 9th cir affg tcmemo_1985_517 oak harbor freight lines inc v commissioner tcmemo_1999_291 taxpayers are entitled to take loss deductions under sec_165 not only for assets that the taxpayer has abandoned with or without their having become -- - worthless but also for assets that have become worthless with or without having been abandoned echols v commissioner supra pincite n whether the noncompetition agreements became worthless during fye date is a question of fact see boehm v commissioner supra pincite the general requirement that losses be deducted in the year in which they are sustained calls for a practical not a legal test see 280_us_445 in echols v commissioner supra pincite the court stated the test for worthlessness is a combination of subjective and objective indicia a subjective determination by the taxpayer of the fact and the year of worthlessness to him and the existence of objective factors reflecting completed transaction s and identifiable_event s in the year in question--not limited however to transactions and events that rise to the level of divestiture of title or legal abandonment see also 77_tc_310 there is no requirement that a taxpayer relinguish title in order to establish a loss if such loss is reasonably certain in fact and ascertainable in amount affd per curiam 693_f2d_124 lith cir to determine whether a taxpayer is eligible for a loss deduction pursuant to sec_1_165-1 income_tax regs the focus of this court's analysis must be on objective events confirming the taxpayer's subjective determination that the asset was in fact worthless in the year the losses were claimed echols v commissioner supra pincite closed and completed transactions and identifiable events are not limited to divestitures of title or abandonment the taxpayer need not be a party to the events or transactions and the events or transactions need not directly involve the asset in guestion id pincite the requirement of worthlessness is a de_minimis_rule that the taxpayer does not have to prove that a given asset is absolutely positively without any value whatsoever 935_f2d_703 n 5th cir revg and remanding 93_tc_553 a taxpayer must make a reasonable showing that the asset was in fact valueless to him at the time selected by the taxpayer--not that its fair_market_value necessarily fell to or below zero in that year id pincite we decide this case without regard to the burden_of_proof accordingly we need not decide whether sec_7491 is applicable in this case see 116_tc_438 respondent's position appears to be that no objective factors reflect completed transactions and identifiable events that establish worthlessness of the covenants not to compete in fye date the court disagrees in a j indus inc v united st503_f2d_660 9th cir the court concluded that the subjective judgment of the taxpayer as to whether the business_assets of the taxpayer will in the future have value is entitled to great weight and a court is not justified in substituting its business judgment for a reasonable well-founded judgment of the taxpayer the first prong of the worthlessness test requires that the court determine whether the taxpayer made a subjective determination that the asset in question was worthless in the tax_year in question id the addition of the mexican spotted owl to the endangered species list created circumstances which made the continuation of logging in northern arizona economically unfeasible when the district_court issued its injunction petitioner determined that no additional timber sales contracts would be issued consequently petitioner concluded that the injunction had effectively eliminated competition in the arizona logging industry once the injunction took effect arizona's timber supply was essentially cut off without an adequate supply of timber the arizona logging industry collapsed once petitioner concluded that competition and supply had been judicially eliminated it determined that its covenants not to compete were worthless it is the practical worthlessness of - - the covenants and not the bare possibility of what might happen in the uncertain future that is the important factor lucas v american code co supra 396_f2d_956 the tax laws do not require a taxpayer to be an incorrigible optimist 274_us_398 for the tax_year of the injunction petitioner's corporate tax_return for fye date reflected this subjective determination by reporting the unamortized amounts as a loss the court is satisfied that petitioner made the subjective determination that its covenants not to compete were worthless in fye date and that it no longer assigned any value to them the second prong of the worthlessness test requires taxpayers to show a closed and completed transaction and an identifiable_event evidencing the destruction of an asset's value assets may not be considered worthless even when they have no liguidated value if there is a reasonable hope and expectation that they will become valuable in the future see 42_bta_1103 but such hope and expectation may be foreclosed by the happening of certain events such as the bankruptcy cessation from doing business or liquidation of the corporation or the appointment of a receiver for it 38_bta_1270 affd 112_f2d_320 7th cir these events are considered identifiable because they would be known by everyone interested in the business of the corporation the essential element for tax purposes is that a particular event destroyed the potential value of the asset id in as a result of the mexican spotted owl's addition to the endangered species list the u s district_court of arizona issued a prohibitory injunction banning logging in areas serving as the owl's habitat once the injunction was issued there were no additional timber sales contracts to compete for and logging companies were unable to continue work on their existing contracts in there was no reasonable hope or expectation that the injunction on logging would be lifted within the period remaining on the noncompetition agreements because there was no reason to assume that the owl would be removed from the endangered species list it was objectively reasonable to assume that petitioner's covenants not to compete were worthless because the ban on logging which included the geographical areas covered by the noncompetition agreements made it legally impossible for any of the covenantees to compete as a result reidhead parker and kaibab were unable to reenter the logging industry because no new logging contracts were being issued the functional elimination -- - of arizona's logging industry rendered worthless most industry specific intangible assets after the issuance of the injunction petitioner was unable to derive any benefit from the covenants not to compete no outside party would have purchased the noncompetition agreements or assigned any value to the covenants on the purchase of petitioner's assets any remaining value of the noncompetition agreements terminated upon the issuance of the prohibitory injunction the injunction served as a death knell to any individual or company seeking to enter or reenter the arizona logging industry furthermore respondent offered no evidence to show that the covenants not to compete retained any value in short the covenants were not worth a hoot because the injunction issued by the district_court was effective in petitioner actually sustained losses on its covenants not to compete in see 945_f2d_224 7th cir loss realized in the year in which mineral lease expired affg t c memo 582_f2d_500 9th cir milk processors' acceptance of producers' cancellation of milk production contract was the identifiable_event the court is satisfied that the issuance of the injunction serves as a sufficient identifiable_event in fye date -- - to satisfy the objective portion of the worthlessness test thus the court finds that sufficient factors objectively support the worthlessness of petitioner's covenants not to compete see oak harbor freight lines inc v commissioner supra an act of congress rendered motor carrier authorities worthless because all rights associated with the authorities were eliminated asa result the court finds that all three of petitioner's covenants not to compete became worthless on the date the prohibitory injunction was issued respondent argues that abco oil corp v commissioner tcmemo_1990_40 controls the outcome of this case in abco oil corp the taxpayer purchased some of a competitor's assets and in a related but separate agreement the taxpayer entered into individual 5-year noncompetition agreements with three of the competitor's shareholders two of the three covenantees died before the end of the 5-year noncompetition period the taxpayer deducted the amounts it still owed to the deceased covenantees the taxpayer argued that the noncompetition agreements became worthless and that the deduction should be allowed pursuant to sec_1_167_a_-8 income_tax regs the court in abco oil corp held that the death of the covenantees did not make the covenants worthless rather the covenantees' deaths extended forever the duration of noncompetition id respondent argues that abco oil corp controls the decision in this case because of its factual similarities and because the result in this case depends on the law as it pertains to sec_1_167_a_-8 income_tax regs respondent's argument is flawed on both accounts the facts in abco oil corp are distinguishable from those here respondent's position seems to be that the death of the covenantees in abco oil corp is analogous to the district court's injunction in this case respondent argues that because petitioner and the three covenantees were still contractually bound by the agreements the covenants retained their current values in abco oil corp the taxpayer continued to make payments on the noncompetition agreements to the deceased covenantees for more than years after their deaths thus it was logical for the court in abco oil corp to conclude that the covenants were not worthless because no subjective determination of worthlessness was made by the taxpayer during the taxable_year in issue in this case the prohibitory injunction rendered petitioner's noncompetition agreements worthless in fye date petitioner was cognizant of its losses and promptly reported the losses on its corporate tax_return the facts in abco oil corp bear on a situation different from the one presented here and as a result the court's holding in abco oil corp is inapposite to the present case -- - for the reasons discussed above the court holds that petitioner's recognition of the loss on its covenants not to compete in fye date was proper modification of form_8594 petitioner at trial and in its trial memorandum posits that it incorrectly allocated dollar_figure to the covenant_not_to_compete in the kaibab agreement petitioner's position is that the amount allocated by the taxpayer to the noncompete agreement should be allocated to the timber contracts acquired from kaibab that is what we should have done you know petitioner was apparently unaware when it filed its form_8594 for the kaibab agreement that kaibab did not allocate any of the contract_price to the noncompete agreement it is unclear whether petitioner now seeks to modify its position as to its original allocation regardless of whether petitioner seeks to advance this argument it is clear that petitioner did not present this as an argument in the alternative assuming it now wishes to allocate dollar_figure to the covenant petitioner must satisfy this court that provisions of the internal_revenue_code the tax_court rules_of_practice and procedure or case law allow for such a modification respondent contends that this court must apply the rule in 378_f2d_771 3d cir vacating and remanding 44_tc_549 in danielson the court_of_appeals for the third circuit held that a party to a contract allocating part of the purchase_price to a covenant_not_to_compete can modify that agreement only by offering evidence that would be admissible in an action between the parties to alter the agreement or to show its unenforceability in throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 the court_of_appeals for the ninth circuit did not decide whether the danielson_rule applied because there was no binding contract which is required to apply the danielson_rule therefore we do not apply it in cases appealable to the court_of_appeals for the ninth circuit see 92_tc_138 furthermore the danielson_rule does not apply in this case because the parties to the kaibab agreement did not specifically allocate any part of the purchase_price to the covenant_not_to_compete see 661_f2d_209 a taxpayer who files a form_8594 and follows the proper procedure for reporting the value of an asset pursuant to a purchase agreement must follow certain requirements to show an increase or decrease in the allocated value of the asset sec_1_1060-1t h temporary income_tax regs fed reg - - date the taxpayer is required to file a new form_8594 in the tax_year that such modification is properly taken into account id petitioner presented no evidence to show that a new form_8594 or anything substantially_similar was filed to reflect the desired changes in the allocation value petitioner's reasons for failure_to_file a new form_8594 are unclear without a new form_8594 or any other legal or factual justification allowing a modification we see no reason to allocate dollar_figure to the kaibab covenant_not_to_compete see hosp corp of am v commissioner tcmemo_1996_559 petitioner therefore 1s not entitled to change the value it allocated to the kaibab covenant_not_to_compete as a result the court holds that petitioner is entitled to recognize the losses on its covenants not to compete for fye date and to its deduction for a net_operating_loss_carryback for fye date reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
